Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed January 25, 2011.
 
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-01152-CV

 
In Re Cypress Texas Lloyds,
Relator

 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
268th
District Court
Fort Bend County,
Texas
10-DCV-181996

 


MEMORANDUM OPINION

On November 24, 2010, relator Cypress Texas Lloyds
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this court to compel the Honorable Brady Elliot, presiding judge of the 268th
District Court of Fort Bend County to vacate his order denying relator’s motion
to compel appraisal.
On January 18, 2011, the parties filed a joint motion
to dismiss the petition for writ of mandamus as moot.  Accordingly, the motion
is granted and the petition for writ of mandamus is ordered dismissed as moot.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Frost, and Brown.